DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.

 	Claims 1, 4, 5, 8, 9, 12, 13, 16, 17 and 20 have been amended. Claims 7, 10 and 19 have been canceled, while claims 21-24 have been added. Claims 1, 4-6, 8, 9, 11-13, 16-18 and 20-24 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

 	Claims 1, 4-6, 8, 9, 11-13, 16-18 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 13 recite “wherein the first annotation tools menu is configured to enable an annotation of the document in a signer selectable location”. While the specification recites “the agent may select anywhere on the document surface, exposing the annotation tool menu” (¶ 0061), there does not seem to be any disclosure where the signer selects the location. 
Applicant points to paragraphs 0055, 0065 and figure 12, however those portions of the specification do not seem to disclose “enable an annotation of the document in a signer selectable location”. Clarification is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 4, 6, 8, 9, 12, 13, 16, 18, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rung et al (US 20160057388 A1), in view of Rappaport (US 20160080347 A1).
As per claim 1, Rung et al disclose a computer-implemented method for synchronizing notary meeting interactions between multiple software clients (i.e., The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250., ¶ 0038) comprising: 
allowing a signer to join, via a graphical user interface associated with a first software client, a remote notary meeting (i.e., Row 730 represents the signer end user terminal 270 side of the session 710.  The end user side may be a consumer who needs to sign documents in the presence of a witness, ¶ 0038); 
permitting a remote notary agent to control the remote notary meeting using a second software client (i.e., Row 720 represents the host terminal side of the session 710.  The moderator terminal 260 side may be operated, for example, by a notary, ¶ 0038); wherein permitting the remote notary agent to control the remote notary meeting includes controlling a presentation of signing documents to the signer (i.e., the computer implemented online conferencing transactional platform system herein described may also allow a moderator to control the browsing of the 
wherein a signer's display of a document is synchronized with the remote notary agent's display of the document (i.e., the computer implemented online conferencing transactional platform system herein described may also allow a moderator to control the browsing of the document, while simultaneously allowing at least one other participant to enter information needed to fill out the document, ¶ 0019); and 
synchronizing one or more behaviors associated with the first software client and the second software client using an application programming interface (API) (i.e., At block 810, the interaction module 220 may receive a filled-out transactional document in an inline frame (I-frame) from the secure signature system via API 250, ¶ 0039), and 
causing to display a first annotation tools menu at the graphical user interface associated with the first software client wherein the first annotation tools menu is configured to enable an annotation of the document in a signer selectable location; and causing to display a second annotation tools menu at a graphical user interface associated with the second software client, wherein the first annotation tools menu and the second annotation tools menu are different, wherein the second annotation tools menu is configured to enable an annotation of the document in a remote notary agent selectable location (i.e., The screens 550 and 580 may display the same shared transactional document 520 but from the perspective of the moderator 540 and the signer end user 580 respectively. The moderator 540 may guide the signer end user 570 through a series of screens 580 providing information and/or 
Rung et al does not disclose wherein the synchronizing one or more behaviors includes determining a confidence score.
Rappaport disclose the verification indication may include an indication of a confidence level (e.g. confidence score or percentage) for the verification indication.  The evidence of the one or more attributes may comprise one or more images of one or more documents (e.g., scanned photographs, videos, etc.) (¶ 0007). In some embodiments the status of a user's attribute (e.g., within a verification indication) comprises a confidence score, confidence level, a percentage, or otherwise.  For example, a user's attribute may be verified with 99% confidence score.  For example, a user's attribute may be indicated to be verified by 70% of those users voting on it.  In some embodiments a user's attribute may be indicated to be not 
Rung et al and Rappaport are concerned with effective document management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the synchronizing one or more behaviors includes determining a confidence score in Rung et al, as seen in Rappaport, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, Rung et al disclose providing the remote notary agent with an option to assume control of a display of the document (i.e., the moderator 540 may control the screen 580 through his own screen 550.  Once the signer end user 570 is ready to authorize a transactional event, the moderator 540 may invoke a command to enable the signer end user 570 to accept full control of the screen 580 and securely complete the transaction, ¶ 0034) and providing the remote notary agent with an option in the second annotation tools menu to add a pointer visible on the graphical user interface associated with the first software client (i.e., A screen interaction module 590 may appear on the screen 580 allowing the signer end user 570 to enter a real-time executed transactional action within the shared transactional document 520, ¶ 0034).
As per claim 6, Rung et al disclose allowing the remote notary agent to terminate the remote notary meeting for all parties (i.e., At block 930, the interaction module 
As per claim 8, Rung et al disclose causing to display, at a graphical user interface associated with the second software client, a display indicating a number of actions required in order to complete the remote notary meeting (i.e., The screens 550 and 580 may display the same shared transactional document 520 but from the perspective of the moderator 540 and the signer end user 580 respectively.  The moderator 540 may guide the signer end user 570 through a series of screens 580 providing information and/or document(s), ¶ 0033).
As per claim 9, Rung et al disclose causing to display, at a graphical user interface associated with the second software client, a display indicating one or more representations of each document page requiring action of the signer, indicating a number of actions required (i.e., The screens 550 and 580 may display the same shared transactional document 520 but from the perspective of the moderator 540 and the signer end user 580 respectively.  The moderator 540 may guide the signer end user 570 through a series of screens 580 providing information and/or document(s), ¶ 0033).
As per claim 12, Rung et al disclose allowing the notary agent to issue control of one or more document signing tools to a specific signer of a plurality of signers (i.e., It is understood that in another embodiment requiring signatures of multiple parties, an I-frame of the transactional document may be displayed to the appropriate other party.  For example, a moderator may also be a signer on behalf of a seller.  An I-
allowing each specific signer of the plurality of signers to transfer control of the one or more document signing tools to another specific signer (i.e., The interaction module 220, video-conferencing module 230, and storage device 240 function together to allow sharing, co-browsing, entry of information into, and signing of transactional documents between the moderator terminal and at least one signer end user terminal, ¶ 0027. Once the signer end user 570 is ready to authorize a transactional event, the moderator 540 may invoke a command to enable the signer end user 570 to accept full control of the screen 580 and securely complete the transaction. A screen interaction module 590 may appear on the screen 580 allowing the signer end user 570 to enter a real-time executed transactional action within the shared transactional document 520, ¶ 0034. A moderator may also be a signer on behalf of a seller. An I-frame may be displayed to the moderator signer for execution of a secure signature process in accordance with the secure signature system 250, ¶ 0040); and 
populating the document with the first annotations tool menu based on the specific signer with control of the one or more documents signing tools (i.e., at least one signer end user terminal 270 (referred to here as "participants"), ¶ 0030, wherein Once the signer end user 570 is ready to authorize a transactional event, the moderator 540 may invoke a command to enable the signer end user 570 to accept full control of the screen 580 and securely complete the transaction. A screen interaction module 590 may appear on the screen 580 allowing the signer end user 
As per claim 23, Rung et al disclose the first annotation tools menu is configured to display a first plurality of annotation options, wherein the second annotation tools menu is configured to display a second plurality of annotation options (i.e., A transactional document element may include, for example, a pull-down menu, a choice of check boxes, radio buttons, or a text field, some of which are shown in FIG. 3. The transactional document, images of the transaction document, and associated field element identifiers are stored on the secure signature API system 250 for editing and signing, ¶ 0028. Row 530 represents the moderator terminal 260 side of the online conference 510. A moderator 540 may be for example, a company representative. The moderator 540 may interact with screen 550. For sake of illustration, screen 550 is only numbered once however it will be understood that subsequent screens 550 will be referred to as the screen 550 changes. Row 560 represents the signer end user terminal 270 side of the online conference. A signer end user 570 may be, for example, a consumer. The signer end user 570 may interact with screen 580, ¶ 0033).
Claims 13, 16, 18, 20 and 24 are rejected based upon the same rationale as the rejection of claims 1, 4, 6, 8 and 23 respectively, since they are the computer readable medium claims corresponding to the method claims.

	Claims 5, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rung et al (US 20160057388 A1), in view of Rappaport (US 20160080347 A1), in further view of Szymanski et al (US 20150150141 A1).
As per claim 5, Rung et al disclose wherein at least one of the required actions includes capturing an image of the signer, wherein the image of the signer includes a video image and a still image (i.e., the video-conferencing module may establish a co-browsing web conference between the participants by connecting the computer-implemented online conferencing transaction platform 510, the moderator terminal 560, and the signer end user terminal 270 via an internet network connection, wherein the video conferencing module may display at least one video conference image on the webpage display on the signer end user terminal 270. For example, the video conferencing module may display an image of moderator 540 on the signer end user terminal screens 580, ¶ 0035); and allowing the notary agent, via the second software client graphical user interface, to complete the remote notary meeting once all required actions have been completed (i.e., In a further aspect of the embodiment, at block 840, the interaction module 220 may send an e-mail notification that the transactional document is complete and signed to all participants of the conference, ¶ 0040).
Rung et al does not disclose preventing the notary agent from completing the remote notary meeting until all signers have complete all required actions, and a still image with a higher resolution than the video image.
Szymanski et al disclose examples of such modes include practice signing, document review, 2D and 3D aerial room view, chat and/or video chat function for 
Some embodiments include providing a third party with an image or video of a signing session via an image capture device camera on the signing session device (block 622). The third party may be provided with an input field that is configured to receive an endorsement of the signature. In this manner, a third party may endorse a signing party signature via images and/or video received and/or transmitted during a virtual signing session (¶ 0142).
Capturing a visual image of the signing party via an image capture device on a device that is proximate the signing party by automatically tuning the image capture device to capture the actual signing in a signing video (block 630). The signing video may be communicated to other viewers (block 632). Uploaded scanned images and/or video of signed documents may be received via the device, which may include, for example, a mobile terminal. In some embodiments, the signing video captures a signature speed, a signature cadence, and/or forensic signature data corresponding to each occurrence of a signature (¶ 0144).

As per claim 21, Rung et al does not disclose resizing and aligning the image of the signer based on at least a reference image, wherein the reference image is extracted from an identification document of the at least one signer.
Szymanski et al disclose capturing a visual image of the signing party via an image capture device on device that is proximate the signing party (block 612). An identity of the signing party may be validated by comparing the visual image of the signing party to an image from a signing party document (block 614). Non-limiting examples of a signing party document may include a file photograph of the signing party and/or an image of an identification document, among others. The identity of the signing party may be validated by receiving an identification confirmation from another party that verifies that the visual image corresponds to the signing party (block 616) (¶ 0140).
Capturing a visual image of the signing party via an image capture device on a device that is proximate the signing party by automatically tuning the image capture 
Rung et al and Szymanski et al are concerned with effective document management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include resizing and aligning the image of the signer based on at least a reference image, wherein the reference image is extracted from an identification document of the at least one signer in Rung et al, as seen in Szymanski et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 17 and 22 are rejected based upon the same rationale as the rejection of claims 5 and 21, since they are the computer readable medium claims corresponding to the method claims.

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rung et al (US 20160057388 A1), in view of Rappaport (US 20160080347 A1), in further view of Simpson et al (US 20030120930 A1).

Simpson et al disclose a notarization certificate can be generated that contains the various information concerning the notarization (e.g., identification of the notarization service, the authorization of the service, a notarization serial number, the date the imaging data were notarized, etc.).  The certificate can, optionally, include thumbnail views of the original imaging data for added authenticity (¶ 0066).
Rung et al and Simpson et al are concerned with effective document management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include allowing the notary agent, via the second software client graphical user interface, to generate a notarial certificate upon a current signing document, making it instantly visible to the signer at the first software client in Rung et al, as seen in Simpson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
 	In the Remarks, Applicant argues that the alleged combination of cited references is not understood, to teach, disclose, or suggest, at least, "causing to 
The Examiner respectfully disagrees. As discussed in the updated rejection, Rung et al indeed disclose Applicant’s amended limitations.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 25, 2021